Citation Nr: 1520385	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  07-24 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine prior to August 25, 2012, and to a disability rating in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971 and from January 2003 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the VA RO in Jackson, Mississippi.  

This matter has previously been before the Board, most recently in November 2013, when the Board denied the Veteran's claim of entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine prior to August 25, 2012, and to a disability rating in excess of 40 percent thereafter.  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated and remanded the Board's November 2013 decision to the extent that it denied the Veteran's claim for greater ratings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Joint Motion found that the Board's November 2013 decision did not ensure adequate compliance with its August 2012 remand instructions.  Specifically, the Joint Motion noted that the Board, in August 2012, remanded the Veteran's case for a new examination.  The examiner was instructed to "specifically describe the functional impairment (in terms of the degrees of additional range of motion lost) that the Veteran experiences during flare ups or following repetitive motion as a result of pain, fatigability, incoordination, pain on movement, and/or weakness."

In August 2012, an examination was conducted in which the examiner described functional impairment following repetitive motion but did not describe functional impairment during flare-ups as instructed by the Board's remand.  In August 2013, a medical opinion was provided that merely restated the findings of the August 2012 examination and again failed to describe the Veteran's functional impairment during flare-ups as instructed by the August 2012 remand.

Accordingly, the Veteran should be provided with an additional examination that fully addresses the symptomatology associated with the Veteran's degenerative joint disease of the lumbar spine, including the degree of functional loss that the Veteran experiences during flare-ups of his disability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain the severity of his degenerative joint disease of the lumbar spine.  

During the examination, the examiner must elicit from the Veteran an assessment of the current severity of his symptoms relative to their severity during a flare-up.  

The examiner must fully discuss the any heightened symptomatology the Veteran experiences during a flare-up, and should attempt to estimate the degree of functional impairment (in terms of the degrees of additional range of motion lost) that the Veteran experiences during flare-ups or following repetitive motion as a result of pain, fatigability, incoordination, pain on movement, or weakness.

The examiner should be aware that this case has been returned to the Board from the Court of Appeals for Veterans Claims with specific instructions.  To the extent the examiner needs further explanation of what is being asked for, the examiner should read the Joint Motion for Remand that is posted on VBMS as CAVC Decision with a receipt date of December 30, 2014.

2.  Then, readjudicate the issue on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


